Citation Nr: 1433135	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to October 14, 2009 for the award of a separate 40 percent rating for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from November 28, 1945 to August 30, 1946.

In October 1946, the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, granted service connection for TBI (described at that time as traumatic encephalopathy following intercranial [sic] concussion, with personality disorders), evaluated as 30 percent disabling under former Diagnostic Code 8001 (pertaining to traumatic encephalopathy), effective August 31, 1946.  

In June 1948, the RO reduced the rating for TBI to 10 percent, effective August 23, 1948; rating the condition by analogy to migraine under former Diagnostic Code 8100.  In August 1951, the RO changed the diagnostic description of the condition to anxiety reaction, chronic, and continued the prior 10 percent rating (albeit under former Diagnostic Code 9105).

The matter presently at issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 RO rating decision which awarded the Veteran a separate 40 percent rating for TBI (i.e., separate and apart from the 10 percent rating previously established for chronic anxiety reaction) under current Diagnostic Code 8045, effective October 14, 2010.  In April 2012, while the Veteran's appeal was pending, the RO determined that the proper effective date for the 40 percent rating was October 14, 2009.  The Veteran continued his appeal, maintaining that he was entitled to a still earlier effective date.

In August 2012, in response to an inquiry from the RO, the Veteran clarified that he also disagreed with the 40 percent rating the RO assigned in its January 2011 rating decision.  In February 2013, he was furnished a statement of the case (SOC) addressing his entitlement to a rating in excess of 40 percent.  However, the RO thereafter closed the appeal of that issue in April 2013 for failure to file a substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002).  As such, the only issue presented for the Board's review is as set forth above, on the title page. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of additional VA treatment records dated through December 2011-which were considered by the RO in a December 2012 SOC-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his service-connected TBI that was received by VA on October 14, 2010.

2.  In January 2011, the RO granted the Veteran's claim for increase, awarding him a separate 40 percent rating for TBI, effective October 14, 2010.

3.  In April 2012, the RO determined that the proper effective date for the award of the increased (separate 40 percent) rating was October 14, 2009; one year prior to the date of receipt of the Veteran's claim.


CONCLUSION OF LAW

The criteria for an effective date prior to October 14, 2009 for the award of a separate 40 percent rating for TBI have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board observes that the Veteran has appealed the propriety of the effective date assigned for the award of an increased (separate 40 percent) rating for his service-connected TBI.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this case, the Veteran's claim for an increased rating his service-connected TBI was granted and an effective date was assigned in the January 2011 rating decision on appeal.  Therefore, as the Veteran has appealed the effective date assigned for the increased (separate 40 percent) rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and treatment.  The Veteran's statements in support of his claim are also of record.

The Board acknowledges that the available VA medical records contain reference to treatment from a private care provider, Dr. Facer, and to non-VA medical reports that were apparently scanned into a VA medical database (CAPRI) in June and December 2008; none of which are available for review.  In this regard, the Board notes that it appears from the available evidence that the outside records from June and December 2008 consist of laboratory and imaging reports pertaining to the Veteran's blood lipid levels and problems with his shoulder.  As such, there is no suggestion that they would have any bearing on the present appeal.  Further, as discussed in further detail below, there is no legal mechanism available whereby the records from Dr. Facer could result in an effective date any earlier than that which has already been awarded by the RO.  Therefore, there is no reasonable possibility that assisting the Veteran in obtaining the records from Dr. Facer, or the outside medical reports from June and December 2008, would aid in substantiating his claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks to establish an effective date prior to October 14, 2009 for the award of an increased (separate 40 percent) rating for his service-connected TBI.  In his substantive appeal, he argues, in effect, that the 40 percent rating should be effective from the date that he originally started receiving benefits (i.e., August 1946).

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement (NOD) must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105. 

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following an RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. 
§ 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

Initially, the Board notes that the RO, by an October 1946 rating decision, granted service connection for TBI (described at that time as traumatic encephalopathy following intercranial [sic] concussion, with personality disorders), evaluated as 30 percent disabling under former Diagnostic Code 8001 (pertaining to traumatic encephalopathy), effective August 31, 1946.

In November 1946, following the apparent receipt of additional service treatment records, the RO confirmed its prior decision.  The RO also confirmed its prior decision in April 1947, following the receipt of the report of an April 1947 VA examination.  The Veteran was informed of the lattermost decision that same month, but he did not file an NOD or submit new and material evidence within one year with respect to the rating assigned.

In June 1948, the RO reduced the rating for TBI to 10 percent, effective August 23, 1948; rating the condition by analogy to migraine under former Diagnostic Code 8100.  The Veteran was informed of the RO's decision that same month, but he did not file an NOD or submit new and material evidence within one year with respect to the rating assigned.

In August 1951, the RO changed the diagnostic description of the Veteran's condition to anxiety reaction, chronic, and continued the prior 10 percent rating (albeit under former Diagnostic Code 9105).  The Veteran was informed of the RO's decision that same month, but he did not file an NOD or submit new and material evidence within one year with respect to the rating assigned.

In August 1953, the confirmed and continued the prior 10 percent rating.  The Veteran was informed of the RO's decision that same month, but again he did not file an NOD or submit new and material evidence within one year with respect to the rating assigned.

In sum, the Veteran did not submit an NOD within one year of notice of the August 1953 rating decision.  Moreover, new and material evidence was not received within one year of that decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, that decision is final.

Following the final August 1953 rating decision, there is no indication in the record of any intent to file a claim for an increased disability evaluation for service-connected TBI until October 14, 2010, the date VA received his current claim.

In this regard, the Board has considered the provisions of 38 C.F.R. § 3.157(b), which state that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  If the report is generated by VA, the date of the examination or treatment will be accepted as the date of receipt of the informal claim.  If the report is privately generated, the date of receipt of the report will be accepted as the date of receipt of the informal claim.  Id.

The Board acknowledges, as noted previously, that records of treatment from the Veteran's private care provider, Dr. Facer, have not been obtained.  However, inasmuch as it is the date of receipt of such records that would govern the date of claim under 38 C.F.R. § 3.157(b), there is no legal mechanism available whereby the records from Dr. Facer could result in a date of claim earlier than October 14, 2010.
 
As to VA medical records, the Board notes that VA treatment records dated in June 2008 and May 2009, reflect, among other things, that the Veteran reported having headaches and memory difficulties.  These reports were constructively of record as of the dates that they were generated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  However, inasmuch as evidence of headaches and memory loss was present in 1953 as well, and the records from June 2008 and May 2009 do not contain any indication of worsening of the Veteran's condition, they cannot be construed as informal claims for increased benefits.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (any interpretation of 38 C.F.R. § 3.157(b)(1) that does not require a report of examination or treatment to indicate a service-connected disability has worsened would produce an absurd result).  Therefore, the Board finds that VA first received the Veteran's claim for his service-connected TBI on October 14, 2010.

Having determined that October 14, 2010, is the date of receipt of a claim for purposes of assigning an effective date, the Board would ordinarily be obliged to review the evidence of record to determine whether an ascertainable increase in disability occurred during the preceding year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, in this case, the RO has already assigned an effective date of October 14, 2009 for the Veteran's award of increased benefits under the provisions of 38 C.F.R. § 3.114 (pertaining to liberalizing changes in law).  As such, he is already in receipt of the earliest effective date possible under 38 C.F.R. § 3.400(o)(2).

The Board understands the Veteran's assertion that his increased rating should be made effective from August 1946, when he was discharged from service.  However, on the current record, in order for the Veteran to be awarded an effective date based on his earlier claims, he would have to show clear and unmistakable error (CUE) in the prior adjudications of his claims.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  He and his representative have not made any such pleading or allegation, certainly not with the required specificity in terms of what exactly the CUE was and why, if not committed, this would have manifestly changed the outcome of the prior decisions.  Accordingly, no award can be made on that basis.

For all of the foregoing reasons, it is the Board's conclusion that the preponderance of the evidence is against the assignment an effective date prior to October 14, 2009 for the award of a separate 40 percent rating for TBI.  The appeal must be denied.


ORDER

An effective date prior to October 14, 2009 for the award of a separate 40 percent rating for TBI is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


